Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first edge" and “the first and second edges” in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites limitations “the first edge”, “the second edge”, “the third edge” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by TAKADA et al. (Pub NO. US 2017/0089957 A1; hereinafter Takada).
Regarding Claim 1, Takada teaches an electrical device (device in Fig. 3) for electrically measuring a sample (measuring sample CP1 in Fig. 3; See [0073]) during electron microscope imaging, the electrical device comprising: 
a chip (CP1 in Fig. 3 and Fig. below) through which a slit is defined (slit SL1 is defined in Fig. 3 and Fig. below), the chip having at least one peripheral edge (See peripheral edge in Fig. 3 and Fig. below), the slit having an open end at the at least one peripheral edge (See open end of SL1 in Fig. 3 and Fig. below); an electrically conductive first contact on the chip (first contact PDK in Fig. 3 and Fig. below in chip CP1); and 
an electrically conductive second contact on the chip (second contact PDS2 in Fig. 3 and Fig below on chip CP1); wherein the slit is at least partially positioned between the first contacts and second contact (slit SL1 is positioned between two contacts PDK and PDS2 in Fig. 3 and Fig. below).

    PNG
    media_image1.png
    910
    893
    media_image1.png
    Greyscale

Regarding Claim 2, Takada teaches the electrical device of claim 1, further comprising: an electrically conductive first wire (first wire EGW In Fig. 3; See [0073]) extending along the chip and electrically connected to the first contact (EGW extends along chip CP1 connects first contact PDS2 in Fig. 3); and 
an electrically conductive second wire (second wire ES1 In Fig. 3; See [0073]) extending along the chip and electrically connected to the second contact (ES1 extends along chip CP1 connects first contact PDK in Fig. 3), wherein the first wire and second wire diverge from each other in extending along the chip away from the slit (ES1 And ES2 diverge from each other and extends along chip CP1 in Fig. 3).
Regarding Claim 3, Takada teaches the electrical device of claim 2, further comprising: an electrically conductive first pad (PDS1a in Fig. 3; See [0073]) electrically connected to the first contact through the first wire (PDS1a is connected to PDS2 by ESW in Fig. 3); and 
an electrically conductive second pad (PDS1b in Fig. 3; See [0073]) electrically connected to the second contact through the second wire (PDS1b is connected to PDK by ES1 in Fig. 3). 
Regarding Claim 4, Takada teaches the electrical device of claim 2, wherein the first wire and second wire extend away from the slit in opposite directions relative to each other (ES1 and EGW extend opposite direction in Fig. 3). 
Regarding Claim 5, Takada teaches the electrical device of claim 1, wherein the electrical device has a rectangular shape (See rectangular shape chip CP1 in Fig. 3 and Fig. below) defined by: 
the at least one peripheral edge defining a linear peripheral first edge (See Fig. 3 and Fig. below);
a linear peripheral second edge parallel to the first edge (See two edges are parallel in Fig. 3 and Fig. below); a linear peripheral third edge perpendicular to the first and second edges (See two edges are perpendicular in Fig. 3 and Fig. below); and a linear peripheral fourth edge parallel to the third edge (See two edges are parallel in Fig. 3 and Fig. below).

    PNG
    media_image2.png
    916
    923
    media_image2.png
    Greyscale

Regarding Claim 6, Takada teaches the electrical device of claim 5, wherein the first edge, the second edge, the third edge, and the fourth edge together define a rectangular peripheral outer boundary of the chip interrupted only by the open end of the slit (See four edges define the rectangular boundary of chip in Fig. 3 and Fig. below and the open end of slit SL1 and outer boundary is interrupted by it).

    PNG
    media_image2.png
    916
    923
    media_image2.png
    Greyscale

Regarding Claim 7, Takada teaches the electrical device of claim 1, wherein: the at least one peripheral edge is linear (See the first linear edge in Fig. 3 and Fig. below) and defines a forward-most portion of the electrical device having a first length (length of first linear edge in Fig. 3 and Fig. below);
wherein the electrical device further comprises a second linear peripheral edge (See the second linear edge in Fig. 3 and Fig. below), which is parallel to the at least one peripheral edge (first and second linear edge are parallel to each other in Fig. 3 and Fig. below) and defines a rearward-most portion of the electrical device having a second length (length of second linear edge in Fig. 3 and Fig. below); and
the first length and the second length are essentially the same (lengths of first linear edge and second linear edge are same in Fig. 3 and Fig. below). 

    PNG
    media_image2.png
    916
    923
    media_image2.png
    Greyscale

Regarding Claim 8, Takada teaches the electrical device of claim 1, wherein the at least one peripheral edge is interrupted along the first length only by the open end of the slit (See the first peripheral edge is interrupted by open end of slit in Fig. 3 and Fig. below).

    PNG
    media_image3.png
    911
    897
    media_image3.png
    Greyscale

Regarding Claim 9, Takada teaches the electrical device according to claim 1, wherein the slit has two opposing parallel sides and terminates at a closed end (See two sides of slit SL1 are parallel and close end in Fig. 3 and Fig. below).

    PNG
    media_image4.png
    817
    846
    media_image4.png
    Greyscale

Regarding Claim 10, Takada teaches the electrical device according to claim 9, wherein the slit is defined entirely through the chip (slit SL1 is defined entirely through chip CP1 in Fig. 3) and defines a material void (inside of slit SL1 is void in Fig. 3).
Regarding Claim 11, Takada teaches the electrical device according to claim 1, wherein:
the chip comprises a planar first surface, and an opposite planar second surface parallel to the first surface (See Fig. 3 and Fig. below); and
the slit defined through the chip is open at the first surface and second surface (See Fig. 3 and Fig. below).

    PNG
    media_image5.png
    864
    883
    media_image5.png
    Greyscale

Regarding Claim 12, Takada teaches the electrical device according to claim 11, wherein the slit expands from the first surface to the second surface (See slits expands from first surface to second surface in Fig. 3 and Fig. below).

    PNG
    media_image5.png
    864
    883
    media_image5.png
    Greyscale

Regarding Claim 13, Takada teaches the electrical device according to claim 12, wherein the first contact and second contact are mounted on or over the first surface (See Fig. 3 and Fig. below).

    PNG
    media_image6.png
    810
    819
    media_image6.png
    Greyscale

Regarding Claim 14, Takada teaches the electrical device according to claim 12, wherein, between the first and second surface, the slit is defined between sloped planar side walls (See slit is between planar sloped walls between first and second surface in Fig. 3 and Fig. below).

    PNG
    media_image5.png
    864
    883
    media_image5.png
    Greyscale

Regarding Claim 15, Takada teaches the electrical device of claim 1, further comprising an electrically conductive third contact and an electrically conductive fourth contact positioned on the chip with the slit at least partially between the third and fourth contact (See Fig. 3 and Fig. below).

    PNG
    media_image7.png
    810
    817
    media_image7.png
    Greyscale

Regarding Claim 16, Takada teaches the electrical device of claim 15, wherein the first and second contacts are essentially parallel to the slit (See two contacts are parallel to slit in Fig. 3 and Fig. below).

    PNG
    media_image8.png
    810
    817
    media_image8.png
    Greyscale

Regarding Claim 17, Takada teaches the electrical device of claim 16, wherein the third and fourth contacts are essentially perpendicular to the slit (See two contacts are perpendicular to slit in Fig. 3 and Fig. below).

    PNG
    media_image7.png
    810
    817
    media_image7.png
    Greyscale


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Sunaga et al (Pub NO. US 2015/0270199 A1) discloses Semiconductor Module.
	b. SO et al. (Pub NO. US 2015/0055301 A1) discloses Card-Type Electronic Component.
	c. PATEL et al. (Pub NO. US 2018/0012878 A1) discloses Thermally Enhanced Package.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858